internal_revenue_service number release date index number ------------------------------------- ------------------------------ ---------------------------------- re ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-115741-18 date date legend decedent spouse daughter trust attorney date date date date date date ----------------------------------------------------- ---------------------------- -------------------------- ------------------------------------------------------------------------------------ ---------------------------------------------------------- ------------------------------- ------------------- ------------------------ ----------------------- ----------------------- --------------------------- ----------------------- dear ------------------ this letter responds to a letter from your authorized representative dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code and a reverse_qtip_election under sec_2652 the facts and representations submitted are summarized as follows on date decedent and spouse collectively the trustors executed a revocable_trust trust trust was restated on date and amended on date decedent died on date survived by spouse plr-115741-18 sec_5 b of trust provides in relevant part that upon the death of the first trustor to die trust is to be divided into two trusts trust a and trust b_trust a is to consist of the surviving trustor’s remaining one-half share of the trustors’ community_property and the surviving trustor’s separate_property trust b is to consist of the balance of the trust assets sec_5 d provides in relevant part that upon the death of the surviving trustor any part of trust a that has not been appointed by the surviving trustor is to be added to trust b sec_5 e provides that the trustee is to pay over and distribute all of the entire net_income of trust b to or for the benefit of the surviving trustor in quarterly or more frequent installments during her lifetime sec_5 e provides in relevant part that the surviving trustor will have a testamentary limited power to appoint the principal and any undistributed_income of trust b to or for the benefit of any person excluding the surviving trustor her estate her creditors or the creditors of her estate sec_5 e provides in relevant part that a material purpose in establishing trust b was to obtain the marital_deduction under sec_2056 thus the trustee may make a qtip_election over the entirety of trust b or for any portion thereof if the trustee makes a qtip_election with respect to a fraction or percentage of trust b the trustee is authorized to segregate trust b into two shares one share to hold the fraction that qualifies for the marital_deduction and one share to hold the fraction that does not qualify for the marital_deduction provided that such segregation does not disqualify the qualifying share for the marital_deduction sec_5 e provides in relevant part that trust b is to terminate at the death of the surviving trustor with respect to any portion of the trust estate over which the surviving trustor did not exercise her testamentary limited_power_of_appointment the property will be divided into two trusts one trust for the benefit of daughter and her issue and the other trust for the benefit of the issue of a second child spouse while serving as trustee of decedent’s estate hired attorney to prepare decedent's form_706 united_states estate and generation-skipping_transfer_tax return on date the form_706 was timely filed with extensions on behalf of the estate on form_706 attorney incorrectly reported all assets held in the name of trust on schedule e jointly owned property and not on schedule m bequests etc to surviving_spouse as a result the assets of trust were reported as joint_tenancy assets and hence not eligible for the marital_deduction thus no qtip_election was made with respect to the property passing to trust spouse died on date you have requested the following rulings plr-115741-18 an extension of time under sec_301_9100-3 to make a qtip_election with respect to a portion of trust b an extension of time under sec_301_9100-3 to sever marital trust into a gst exempt marital trust and a gst non-exempt marital trust pursuant to sec_26_2654-1 of the generation-skipping_transfer_tax regulations an extension of time under sec_301_9100-3 to make a reverse_qtip_election under sec_2652 with respect to the portion of trust b that is subject_to the qtip_election law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2044 provides in part that the value of the gross_estate shall include the value of any property for which a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 in which the decedent had a qualifying_income_interest_for_life sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life as defined in sec_2056 and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable plr-115741-18 sec_20_2056_b_-7 of the estate_tax regulations provides that in general the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 for purposes of this paragraph the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that generally the inclusion_ratio with respect to any property transferred in a gst is the excess of one over the applicable_fraction determined for the trust sec_2642 provides that in general the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2652 provides that for purposes of chapter the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in pertinent part that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in such trust for gst tax purposes plr-115741-18 as if the election to be treated as qualified_terminable_interest_property had not been made reverse_qtip_election sec_26_2652-2 provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made sec_26_2654-1 provides in part that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor and the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original instrument and the severance occurs prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and the new trusts are severed on a fractional basis sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the executor of decedent’s estate is granted an extension of time of days from the date of this letter to make a qtip_election with respect to trust b the executor of decedent’s estate is also granted an extension of time of days from the date of this letter to sever qtip_trust b into a gst exempt marital trust and a gst non-exempt marital trust and to make a reverse_qtip_election with respect to the gst exempt marital trust these elections should be made on a supplemental form_706 filed with the cincinnati service plr-115741-18 center at the following address internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by leslie h finlow _________________________ leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
